IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 99 EM 2020
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
MARCUS M. WALTON,                             :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 9th day of March, 2021, the Application for Leave to File Original

Process is GRANTED, and the Application for Extraordinary Relief is DENIED.